Citation Nr: 0119565
Decision Date: 07/31/01	Archive Date: 09/12/01

DOCKET NO. 94-28 020               DATE JUL 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a
service-connected psychiatric disability.

2. Entitlement to service connection for gout, to include as
secondary to a service-connected psychiatric disability.

3. Entitlement to service connection for hypertension, to include
as secondary to a service-connected psychiatric disability.

4. Entitlement to service connection for a heart disability, to
include as secondary to a service-connected psychiatric disability.

REPRESENTATION

Appellant represented by: Jack F. Allen, Attorney at Law

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

J. L. Prichard, Counsel 

INTRODUCTION

The veteran had active service from July 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of rating decisions of the St. Louis, Missouri, Regional
Office (RO) of the Department of Veterans Affairs (VA).

This appeal was before the Board in June 1996, but was remanded to
the RO for further development. After the additional development
was completed, the appeal was returned to the Board. In March 1998,
the Board granted entitlement to an earlier effective date for the
restoration of a 10 percent evaluation for the veteran's
psychiatric disability. Therefore, this issue is no longer on
appeal. The remaining issues were remanded for additional
development. In accordance with Stegall v. West, 11 Vet. App. 268
(1998), the development for these issues has been completed. The
matters have been returned for further appellate review.

The issues of entitlement to an evaluation in excess of 10 percent
for a service-connected psychiatric disability and of entitlement
to service connection for a heart disability, to include as
secondary to a service-connected psychiatric disability, will be
addressed in the remand section of this decision.

- 2 -

FINDINGS OF FACT

1. The evidence does not establish a connection between the
veteran's gout and active service, nor does it relate the veteran's
gout to his service-connected psychiatric disability.

2. The medical evidence establishes that it is more likely than not
that the veteran's hypertension increased in severity due to his
service-connected psychiatric disability.

CONCLUSIONS OF LAW

1. The veteran's gout was not incurred in active service and was
not due to or aggravated by his service-connected psychiatric
disability. 38 U.S.C.A. 1110 (West 1991); Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);
38 C.F.R. 3.303, 3.310 (2000).

2. The veteran's hypertension was aggravated by his service-
connected psychiatric disability. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R.
3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this decision, the Board notes that there has been a
significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000). This law redefines the obligations of VA with
respect to the duty to assist and includes an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminates the
concept of a well-grounded claim and supersedes the decision of the
United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517

- 3 -

(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held
that VA cannot assist in the development of a claim that is not
well grounded. This change in the law is applicable to all claims
filed on or after the date of enactment of the VCAA, or filed
before the date of enactment and not yet final as of that date.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7,
subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his representative of
any information and evidence needed to substantiate and complete a
claim. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified as amended
at 38 U.S.C. 5102 and 5103). The veteran has been provided with a
statement of the case, as well as numerous supplemental statements
of the case and letters of notification concerning the issues on
appeal. These included the applicable laws and regulations, a
discussion of the relevant evidence, and notification of appellate
rights. The Board concludes that the discussions of the letters,
the statement of the case, and the supplemental statements of the
case sent to the veteran informed him of the type of evidence
required to prevail in his claims, and that the VA's notification
requirements have been met.

The VA also has a duty to assist the veteran in obtaining evidence
necessary to substantiate a claim. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-2098
(2000) (to be codified as amended at 38 U.S.C. 5102 and 5103). As
noted above, this case has been remanded on two prior occasions to
obtain additional evidence. The veteran has been afforded VA
examinations and VA medical opinions have been obtained. Attempts
have been made to obtain all VA and private records identified by
the veteran as well. The veteran has also been afforded a hearing
before a hearing officer. The Board concludes that the duty to
assist has been completed.

Therefore, the Board finds that a remand would serve no useful
purpose for the matters adjudicated below. See Soyini v. Derwinski
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in
the law does not dictate an unquestioning, blind adherence in the
face of overwhelming evidence in support of the result in a
particular case; such adherence would result in unnecessarily
imposing additional

- 4 -

burdens on VA with no benefit flowing to the veteran); Sabonis v.
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result
in unnecessarily imposing additional burdens on VA with no benefit
flowing to the veteran are to be avoided). The VA has satisfied its
duties to inform and assist the veteran in this case.

The veteran contends that he has several disabilities that have
either developed or been aggravated by his service-connected
anxiety reaction. He argues that emotional distress can cause both
his high blood pressure and gout to become worse, and he believes
that he should be service connected for this difference.

Service connection may be established for a disability resulting
from disease contracted in the line of duty, see 38 U.S.C.A. 1110;
for any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service, see 38 C.F.R. 3.303(d); and for a chronic
disease, including hypertension, if manifest to a degree of 10
percent or more within one year from the date of separation from
such service. 38 U.S.C.A. 1101, 1112, 1113 (West 1991 & Supp.
2000); 38 C.F.R. 3.307, 3.309 (2000).

A disability which is proximately due to or the result of a
service-connected disease or injury shall be service connected. 38
C.F.R. 3.310(a). Secondary service connection may also be
established for a nonservice-connected disability which is
aggravated by a service connected disability. In this instance, the
veteran may be compensated for the degree of disability over and
above the degree of disability existing prior to the aggravation.
Allen v. Brown, 7 Vet. App. 439 (1995).

In a claim for secondary service connection for a diagnosis clearly
separate from the service-connected disorder, the veteran must
present evidence of a medical nature to support the alleged causal
relationship between the service-connected disorder and the
disorder for which secondary service connection is sought. See
Jones v. Brown, 7 Vet. App. 134 (1994).

5 -

Gout

The service medical records are negative for evidence of gout.

The earliest post service medical evidence to show treatment for
gout are private medical records dated in June 1984. The etiology
of the veteran's gout was not noted, nor was there any mention of
a relationship between the veteran's service-connected anxiety
reaction and his gout. Both private and VA treatment records show
occasional treatment for this disability during the 1980's and
early 1990's, without expressing an opinion regarding a
relationship with the veteran's anxiety reaction.

In a March 1993 letter, Dr. Lipede notes that the veteran's
disabilities include gout, which had been aggravated by traumatic
events in his life. Dr. Lipede did not opine that the veteran's
gout was the result of or aggravated by the veteran's service-
connected anxiety reaction.

VA treatment records from September 1993 show that the veteran had
been followed on an outpatient basis for the past year. He was
noted to suffer from gout. The doctor opined that at least some of
the exacerbations of gout could be etiologically connected to
emotional stress.

In September 1993, the veteran submitted a copy of medical text
from the Merck Manual in support of his contentions that his gout
was the result of his service-connected anxiety reaction. This text
noted many factors that may precipitate gouty arthritis, including
emotional distress.

VA records dated February 1997 show that the veteran had been seen
so that a rheumatology specialist could offer an opinion as to the
likelihood that the veteran's gout was caused or aggravated by his
service-connected anxiety disorder. The examiner noted the medical
text that had previously been submitted by the veteran, and agreed
that the Merck Manual stated that attacks of gout can be
precipitated by emotional stress, although it did not cite to any
support for this claim. The examiner stated that during his own
review of medical literature dated from 1966 to

- 6 -

1996 he failed to find a citation concerning stress and gout
subsequent to 1980. This was significant, as many of the older
studies did not meet modem standards, and were prone to bias. The
examiner also considered it significant that there were no recent
studies that found a connection between stress and gout. The
authors of three major textbooks in rheumatology made no mention of
emotional stress as a precipitating factor for gout, which the
examiner inferred to mean that they found the data supporting this
contention to be unconvincing. In summary, the examiner stated that
while some doctors believe that emotional stress precipitates
attacks of gout, there was little reliable medical literature to
support that view.

The veteran was afforded a VA examination in April 1999. The
examination report stated that there was no evidence of a current
flare-up except for possibly in the right 2nd and 3rd
metacarpophalangeal joints. In a separate letter, the Chief of the
Rheumatology Section noted that he had been asked to render an
opinion regarding whether or not the veteran's gout was caused by
or aggravated by his service-connected psychiatric disability. He
stated that he had seen and examined the veteran at the April 1999
examination in conjunction with another examiner, and had reviewed
the medical records that were provided. The doctor stated that
there was absolutely no connection, either beneficial or adverse,
between the diagnosis of psychoneurosis with anxiety reaction and
the diagnosis of gout. He added that there was simply no basis in
fact to warrant any association between these two illnesses.

The Board finds that entitlement to service connection for gout, to
include as secondary to the veteran's service connected
psychoneurosis with anxiety reaction is not merited. The service
medical records are negative for gout, and first show treatment for
this disability many years after discharge from service. The
evidence in support of the veteran's contention that his gout has
either been caused or aggravated by his anxiety reaction consists
of the September 1993 opinion which states that at least some of
the exacerbations of the veteran's gout were precipitated by
stress, as well as the text from the Merck Manual submitted in
September 1993 also stating that gout may be precipitated by
emotional stress. The evidence that is contrary to the veteran's
position consists of the February 1997 VA opinion, and the April
1999 examination and opinion. The Board finds that the contrary
evidence is the most persuasive. The February 1997 opinion notes
the

- 7 -

veteran's submission of the text from the Merck Manual. However,
the examiner conducted a review of 20 years of medical reports and
articles, but failed to find an opinion relating gout and stress
dated subsequent to 1980, and noted that three major textbooks on
rheumatology failed to mention a connection. The examiner believed
that this was significant in that it indicated the previous
research was flawed, and that there was little reliable evidence to
support a relationship between stress and gout. Similarly, although
the September 1993 opinion from the veteran's VA doctor states that
there was a relationship between the veteran's anxiety reaction and
gout, this opinion was from the veteran's psychiatrist, and not
from a specialist in rheumatology. The April 1999 opinion was
authored by an expert in the field of rheumatology, who states that
there is absolutely no connection between the veteran's anxiety
reaction and gout, and that there is no basis to warrant any
association between these two illnesses. As this opinion was
written by the Chief of the Rheumatology Section at a VA facility,
the Board finds that it is more persuasive than the opinion from
the veteran's psychiatrist. Therefore, as the opinions that state
there is no relationship between the veteran's anxiety reaction and
his gout are of greater evidentiary value than those that state
there is a relationship, the preponderance of the evidence is
against the veteran's claim, and the benefit of the doubt doctrine
is not applicable. The claim is denied.

Hypertension

The service medical records are negative for evidence of
hypertension.

The earliest evidence of high blood pressure is found in private
medical records dated June 1984, which noted the veteran's blood
pressure to be 150/96. Additional private medical records from the
1980's also show high blood pressure readings. Private medical
records from October 1989 indicate that the veteran had run out of
blood pressure medication, and reveal a reading of 180/120. The
etiology of the veteran's high blood pressure readings was not
noted.

VA treatment records from July 1992 include a diagnosis of
hypertension. Additional VA treatment records from 1992 and 1993
include diagnoses of hypertension.

8 -

The March 1993 letter from Dr. Lipede states that the veteran has
rather resistant hypertension. At present, he was hypertensive,
with blood pressure ranging from 160/100 to sometimes in the high
200s. Dr. Lipede did not relate the veteran's hypertension to his
service connected anxiety reaction, except to note that his anxiety
reaction symptomatology increased when there were untoward blood
pressure readings.

The veteran submitted a copy of a medical article in February 1994.
This article indicates that stress may cause a role in the
development of hypertension.

VA treatment records dated from 1994 to 1995 continue to show high
blood pressure and diagnoses of hypertension. Private medical
records dated 1997 and 1998 also show high blood pressure readings
and hypertension.

The veteran was afforded a VA examination to assess his claimed
hypertension and cardiac disease in May 1999. The claims folder was
reviewed, and a history was obtained from the veteran. The veteran
stated that he was first told that he had hypertension in 1944,
while he was still in active service. However, the examiner noted
that this was not confirmed by the records. The records did
indicate blood pressure readings that were consistent with
hypertension from as early as 1994. On examination, his blood
pressure was 132/80. In summary, the examiner stated that based on
the records provided, there was no clear evidence that the
veteran's service-connected psychiatric problem contributed
significantly to his development of hypertension. However, the
examiner also opined that it was more likely than not that the
veteran's service-connected anxiety reaction could exacerbate his
hypertension. In short, his service-connected disability could make
his hypertension worse. The examiner added that it is medically
impossible to say exactly how much the veteran's psychiatric
disability had worsened his hypertension, and noted that there was
no test that could be used to determine the degree of aggravation.

Upon review of the evidence, the Board finds that entitlement to
service connection for hypertension is warranted. The medical
evidence does not show that the

- 9 -

veteran's hypertension manifested in service, within a year after
service, or that his service-connected anxiety reaction caused him
to develop hypertension. However, the May 1999 VA examiner states
that it is more likely than not that the veteran's hypertension has
been aggravated by his service-connected psychiatric disability. As
noted above, secondary service connection may also be established
for a nonservice-connected disability which is aggravated by a
service-connected disability. Therefore, entitlement to service
connection for hypertension as secondary to the veteran's service-
connected psychoneurosis with anxiety reaction is warranted. Allen
v. Brown, 7 Vet. App. 439 (1995). The claim is granted.

ORDER

Entitlement to service connection for gout, to include as secondary
to a service- connected psychiatric disability is denied.

Entitlement to service connection for hypertension secondary to a
service-connected psychiatric disability is granted, subject to the
laws and regulations governing the award of monetary benefits.

REMAND

The veteran contends that the 10 percent evaluation currently
assigned to his service-connected psychoneurosis, anxiety reaction,
is insufficient to reflect the level of impairment that results
from this disability. The veteran contends that his disability
makes him nervous, argumentative, and in need of being alone, and
that these symptoms made it impossible for him to continue his job
as a salesman. He blames his disability for what he believes is his
current inability to work. The veteran further contends that he has
developed a heart disability secondary to his service-connected
psychoneurosis with anxiety reaction. He argues that he has
developed a heart disability due to his hypertension, which he
believes was caused by his psychiatric disability.

- 10 -

The veteran was afforded a VA psychiatric examination in July 1999.
Following the examination, the examiner recommended psychological
testing in order to assist in the evaluation of the veteran's
disability. A handwritten addendum to the examination report notes
that the veteran refused to undergo the recommended psychological
testing.

A letter from the veteran's representative was received at the
Board in July 2001. The representative stated that the veteran had
undergone a change of heart regarding the recommended psychological
testing, and requested that he be scheduled for the testing that
was recommended in July 1999. The Board agrees that this testing
would be useful in the evaluation of the veteran's disability, and
finds that this issue should be returned to the RO in order to
schedule the veteran for an additional VA examination and
psychological testing.

The Board notes that a review of the medical evidence shows that
there are indications of possible heart disease. The veteran
underwent a stress test in May 1995, which revealed a submaximal
heart rate response to exercise with poor exercise tolerance. A
December 1995 electrocardiogram was abnormal.

The veteran underwent a VA examination in May 1999 to assess his
claimed cardiac disease. He denied any known history of cardiac
disease, and also denied a history of chest pain, myocardial
infarction, or known valvular heart disease. The examiner noted
that a two dimensional echocardiogram conducted in April 1999
showed a calcified aortic root and valve, mitral annular
calcification, mild tricuspid regurgitation, minimal mitral
regurgitation, and left ventricular diastolic dysfunction, with the
overall systolic function appearing to be grossly normal. A
cardiolite single photon emission computed tomography study was
conducted to assess possible coronary artery disease. This revealed
a small reversible inferolateral perfusion defect. However, the
examination report did not contain a diagnosis section, and did not
contain a specific diagnosis of a heart disability. The examiner
opined that the veteran's service-connected anxiety reaction could
exacerbate his hypertension, which could contribute indirectly to
his development of coronary artery disease, as suggested by his
abnormal cardiolite study. In other words, the examiner indicated
that the veteran's service-connected anxiety reaction

- 11 -

had made his hypertension worse, which could possibly contribute to
the development of coronary artery disease and increase his risk of
future cardiovascular events. However, in a handwritten addendum,
the examiner noted that the veteran had not undergone an invasive
procedure such as a coronary angiography to confirm the presence of
coronary artery disease. Therefore, the examiner stated that the
presence of coronary artery disease remains speculative.

In order for the veteran to be service connected for his claimed
disability, the evidence must show that he has the disability for
which he seeks service connection. Rabideau v. Derwinski, 2 Vet.
App. 141, 143 (1992). The May 1999 VA examiner opined that the
veteran's service-connected anxiety reaction and hypertension may
cause or aggravate a heart disability, but neither confirmed nor
denied that the veteran has a heart disability. In view of the
uncertain findings, the Board believes that an additional
examination should be scheduled in order to clearly state whether
or not the veteran currently has a heart disability and, if so,
whether or not this disability was incurred during active service
or aggravated due to his service-connected anxiety reaction or
hypertension.

Therefore, in order to assist the veteran in the development of his
claim, the Board finds that this case must be remanded to the RO
for the following development.

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

2. The RO should obtain the names and addresses of all medical care
providers who treated the veteran for his service-connected
psychoneurosis with anxiety reaction and his claimed heart
disability since 1999. After

- 12 -


securing the necessary release, the RO should obtain these records
and associate them with the claims folder.

3. The veteran should be afforded a VA psychiatric examination to
determine the current severity of his psychoneurosis, anxiety
reaction. The claims folder should be made available to the
examiner for review in conjunction with the examination. All
indicated tests and studies should be conducted, including the
psychological testing recommended by the July 1999 VA examiner.
After the completion of the examination, the testing, and the
review of the claims folder, the examiner should estimate the
veteran's score on the Global Assessment of Functioning Scale. An
explanation of the degree of functional impairment represented by
this score should be included.

4. The veteran should be afforded a VA examination to determine the
nature and etiology of any current heart disability. The
claimsfolder must be made available to the examiner for review in
conjunction with the examination. All indicated tests and studies
should be conducted. After the completion of the examination and
review of the records, the examiner should address the following
questions: (1) Does the veteran currently have a heart or other
cardiovascular disability in addition to hypertension? If so,
please state the diagnosis of this disability. (2) If the veteran
is found to have a heart or other cardiovascular disability, is it
at least as likely as not that this disability was incurred during
active service or aggravated by the veteran's service-connected
psychoneurosis with anxiety reaction and/or his service-connected
hypertension? The reasons

13 -

and bases for these opinions should be included in a typewritten
report of the examination.

5. Thereafter, the RO should readjudicate this claim. If the
benefit sought on appeal remains denied, the veteran and the
veteran's representative should be provided a supplemental
statement of the case. The supplemental statement of the case must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action until otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

(CONTINUED ON NEXT PAGE) 

- 14 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

C Crawford
Acting Member, Board of Veterans' Appeals


15 -



